United States Court of Appeals
                     For the First Circuit


No. 20-1160

                      MALIK BREYON HOLLIS,

                     Petitioner, Appellant,

                               v.

         MATTHEW MAGNUSSON, Warden, Maine State Prison,

                     Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                   Lynch, Lipez, and Kayatta,
                        Circuit Judges.


    James P. Howaniec for petitioner.

     Donald W. Macomber, Assistant Attorney General, with whom
Aaron M. Frey, Attorney General, was on brief, for respondent.


                         April 19, 2022
            LIPEZ, Circuit Judge.     Petitioner Malik Hollis, a Black

man, was convicted in the Maine Superior Court on weapons charges

stemming from his actions in a racially charged confrontation with

four white men.     He now appeals from the district court's denial

of his petition for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254, in which he contends that the prosecution violated

Batson v. Kentucky, 476 U.S. 79 (1986), when it peremptorily struck

the sole person of color from the jury pool.            Reviewing Hollis's

claim    pursuant   to   the   demanding    standards   that    govern   this

collateral attack on his state court conviction, we are constrained

to affirm the district court's denial of his habeas petition.

                                     I.

            We begin with an explanation of the relevant                 legal

background regarding jury selection.           The Supreme Court held in

Batson that the Equal Protection Clause precludes the prosecution

from using its peremptory challenges to strike "potential jurors

solely on account of their race."          476 U.S. at 89.1    The Court has

explained that "racial discrimination in jury selection" not only




     1  In subsequent cases, Batson has been extended to cover,
inter alia, peremptory strikes by defendants and peremptory
strikes by parties in civil cases, as well as to prohibit
peremptory strikes based on sex. See Flowers v. Mississippi, 139
S. Ct. 2228, 2243 (2019). The Supreme Court has also recognized
that individual jurors have an equal protection right not to be
excluded from a jury based on race. See Powers v. Ohio, 499 U.S.
400, 409 (1991).    These applications are not at issue in this
appeal.


                                   - 2 -
"compromises the right of trial by impartial jury" but also

"establish[es] 'state-sponsored group stereotypes rooted in, and

reflective    of,    historical    prejudice.'"      Miller-El     v.   Dretke

("Miller-El II"), 545 U.S. 231, 237-38 (2005) (quoting J.E.B. v.

Alabama ex rel. T.B., 511 U.S. 127, 128 (1994)).            Given the gravity

of the harm, the "Constitution forbids striking even a single

prospective   juror    for   a    discriminatory   purpose."        Foster   v.

Chatman, 578 U.S. 488, 499 (2016) (quoting Snyder v. Louisiana,

552 U.S. 472, 478 (2008)).          To raise a Batson claim,

            the defendant must make out a prima facie case by
            showing that the totality of the relevant facts
            gives rise to an inference of discriminatory
            purpose. Second, once the defendant has made out
            a prima facie case, the burden shifts to the State
            to explain adequately the racial exclusion by
            offering permissible race-neutral justifications
            for the strike.        Third, if a race-neutral
            explanation is tendered, the trial court must then
            decide . . . whether the opponent of the strike has
            proved purposeful racial discrimination.

Johnson v. California, 545 U.S. 162, 168 (2005) (internal quotation

marks omitted) (footnote omitted) (citations omitted) (alterations

omitted).     The    defendant     "ultimately    carries    the   'burden   of

persuasion'     to      'prove       the     existence       of    purposeful

discrimination.'"      Id. at 170-71 (quoting Batson, 476 U.S. at 93).

Generally, "the trial court's decision on the ultimate question of

discriminatory intent represents a finding of fact of the sort

accorded great deference on appeal."          Hernandez v. New York, 500

U.S. 352, 364 (1991) (plurality opinion).


                                     - 3 -
                                  II.

            In May 2016, Hollis was involved in an altercation with

four white men outside an apartment building in Lewiston, Maine.2

State v. Hollis, 189 A.3d 244, 245 (Me. 2018).              Although the

precise nature of the altercation is disputed, "[o]ne of the men

involved in the incident . . . acknowledged that he hit Hollis with

a metal handlebar"; "that he 'called [Hollis] the N word and told

him [he] was going to fucking kill him'"; and that "one of the

other men on his side had an aluminum baseball bat and another had

a baton."    Id. at 245 n.2.    It is also undisputed that, at some

point, Hollis ran around the corner to his apartment, returned

with a gun, and fired it into a nearby dirt pile.               Id. at 245.

Hollis was arrested and charged with reckless conduct with a

dangerous   weapon   (Class   C), Me.    Stat.   tit.   17-A,    §§ 211(1),

1254(4) (2017), and criminal threatening with a dangerous weapon

(Class C), Me. Stat. tit. 17-A, §§ 209(1), 1254(4) (2017).            Id.

            At jury selection for Hollis's trial, Juror 71 was the

sole person of color in the venire of thirty-two randomly selected

prospective jurors.3 Id. at 245-46. Prospective juror information



     2 We recite the facts as set forth by the Maine Supreme
Judicial Court, sitting as the Law Court ("Law Court"), in its
decision on direct appeal. See Hardy v. Maloney, 909 F.3d 494,
497 (1st Cir. 2018) (citing 28 U.S.C. § 2254(e)(1)).
     3 The parties and the courts that have previously considered
this matter consistently refer to Juror 71 as a "person of color."
The juror's race is not otherwise definitively identified in the


                                 - 4 -
provided to the parties established that Juror 71 had an eleventh-

grade education, the lowest education level of any of the thirty-

two prospective jurors. Id. at 246. After neither side challenged

Juror 71 for cause, the prosecutor used a peremptory challenge to

strike the juror.   Id.; see Me. R. Unified Crim. P. 24(c).     The

following exchange then occurred at sidebar:

          Defense Counsel: I just -- I guess I'll put on the
          record that I object. . . . It's the only person of
          color on the jury, just for the record.

          The Court: You're objecting because [] number 71
          is a man of color and you're --

          Defense Counsel:   As it's --

          The Court: Hasn't been systemic.

          Defense Counsel: Yeah.

          The Court: I can't make any findings.

          Defense Counsel: No, I know. I understand. We're
          trying to explore here in Androscoggin County why
          we're not seeing more people of color on our juries
          and not seeing people of Muslim faith. We have a
          large Somali population.    We have one person of
          color in the entire jury pool. I just wanted to
          put that on the record.



record. Neither party makes anything of this imprecise descriptor,
nor do they otherwise suggest that it should impact our analysis.
This is for good reason, as "[t]he proper focus of a Batson inquiry
. . . is not whether the defendant or excluded juror is part of a
[particular racial group], but rather whether 'a peremptory
challenge was based on race.'" Sanchez v. Roden, 753 F.3d 279,
292 (1st Cir. 2014) (quoting Snyder, 552 U.S. at 476); see also
Powers, 499 U.S. at 402 ("[A] criminal defendant may object to
race-based exclusions of jurors effected through peremptory
challenges whether or not the defendant and the excluded juror
share the same races.").


                               - 5 -
          Prosecutor:   Would the Court like any response from
          me --

          The Court: You may.

          Prosecutor:    -- or is that necessary?

          The Court:    If you want to respond.

          Prosecutor: I just would put that his ethnicity
          had no bearing in regards to why I struck him. I
          was looking for his level of education and other
          various factors that were provided in the list from
          the court.

          The Court: I mean, I guess the only observation I
          would make is that we're looking at a -- sort of a
          systemic -- where the State was systematically
          excluding someone because of either race or gender
          or I don't know whether it's -- I'm not sure whether
          the State was talking about that but I can't make
          that -- I can't certainly make that finding based
          upon --

          Defense Counsel:    Totally understand.

          The Court:    One, because there could be other
          legitimate factors, as [the prosecutor] points out,
          as to why this particular juror would be struck by
          the State.

The parties then moved on to complete the selection of the other

jurors.

          After a two-day trial, at which the defense strategy was

to argue self-defense     and the jury was given a self-defense

instruction, the jury convicted Hollis on both counts.     Hollis,

189 A.3d at 246.   He was sentenced to three years' incarceration

on each count, to be served concurrently.




                                - 6 -
          Two weeks later, Hollis filed a motion for acquittal, or

in the alternative a new trial, contending that the prosecutor's

strike of Juror 71 violated Batson.        Id.    In response to Hollis's

motion and at a subsequent hearing -- held more than two months

after jury selection -- the prosecutor again contended that she

struck Juror 71 based on his level of education.4

          In its subsequent written order, the Superior Court

recognized that it had erred at the time of jury selection by

suggesting   that   it   needed     to    see    evidence    of   "systemic"

discrimination   and   neglecting    to   perform    the    proper   analysis

prescribed by the Supreme Court in Batson.           Now undertaking that

analysis, the court determined that "the prosecutor's strike of

Juror 71 was not exercised with a discriminatory intent or purpose.

Rather, the court finds that the prosecutor's stated, race-neutral

reason was the actual reason for the striking of this juror."




     4 In its response to Hollis's motion for acquittal, and at
the hearing, the prosecution elaborated on its education-based
rationale for the strike -- that the self-defense affirmative
defense "is a somewhat complicated concept for jurors to deal with"
-- and also proffered an additional reason for striking Juror 71
-- that Juror 71's demeanor and responses at voir dire in an
unrelated domestic violence case had led the prosecutor to conclude
that Juror 71 "had a fairly nonchalant attitude towards violence."
Ultimately, the Superior Court and the Law Court did not rely on
the "nonchalant attitude" reason or the prosecution's further
elaboration of the education-level rationale, based on precedent
counseling that a prosecutor must stand or fall on the reasons for
the peremptory strike provided at the time the objection to the
strike is made. See, e.g., Miller-El II, 545 U.S. at 246-52.


                                  - 7 -
          Regarding   this   race-neutral   reason   --   Juror   71's

education level -- the court opined:

          [I]t was the prosecutor herself without prompting
          from the court, who explain[ed] that her reason for
          striking Juror 71 was based on his level of
          education.   At the time, the court found nothing
          about the prosecutor's explanation that was not
          credible and believable. Moreover, an examination
          of all of the State's peremptory strikes and the
          composition of the jury that was ultimately seated,
          confirms that the State's overall strategy in
          exercising its peremptory challenges was focused on
          having jurors with high education levels.     While
          some (3) of the State's nine strikes were exercised
          against potential jurors with some post-secondary
          school education, the prosecutor explained at the
          [post-trial] hearing that as to the juror with a
          college degree, the juror's record was the reason
          for that strike.[5] The jury that was seated had
          six with at least a college education.

          In response to the fact that half of the seated jurors

only had a twelfth-grade education,6 the court stated, "peremptory

strikes are not unlimited, and it is inevitable that although the

strategy is to have more highly educated jurors, that goal cannot

be met in its entirety."7



     5 The juror information before the court indicated that the
State's first five peremptory strikes immediately before the
strike of Juror 71 were exercised against potential jurors with a
12th-grade education or higher, but who also had criminal records,
records of driving violations, or both.

     6 It is not entirely clear from the record if the jurors who
were marked as having a twelfth-grade education were high school
graduates or merely had some schooling at the twelfth-grade level.
     7The Superior Court additionally noted that it was "satisfied
by its first-hand observation of the prosecutor at sidebar when
Juror 71 was struck, that her volunteered explanation was genuine


                               - 8 -
           Hollis timely appealed to the Maine Law Court.            In its

decision, the Law Court reviewed for clear error the Superior

Court's   determination   "that   Hollis   had   not    shown    purposeful

discrimination."   Hollis, 189 A.3d at 247.            Noting that Hollis

bore the burden of demonstrating that the prosecution acted on the

basis of purposeful discrimination, the court concluded that he

had "not established that the record compelled the [trial] court

to find that the prosecutor's explanation [for striking Juror 71]

was a pretext for discrimination."         Id. at 248.          Despite the

court's skepticism "of a proffered explanation for striking a juror

based on low education level without individual voir dire on

intelligence or education," it ultimately determined that the

record supported the proposition that "the State's jury selection

strategy favored jurors with more education" and that striking

Juror 71 merely reflected this strategy.         Id.    The court further

commented that "[d]ue to the complexity of the law of self-defense

. . . this proffered strategy was not unreasonable."             Id. at 248

n.4 (citing Me. Stat. tit. 17-A, § 108 (2017) and Donald G.

Alexander, 1 Maine Jury Instruction Manual § 6-58 (2017-2018 ed.)).

           Hollis subsequently filed a petition for habeas corpus

in the District of Maine.     The district court, in a thoughtful




and not a pretext for racial animosity towards the juror." Because
the Law Court did not mention this finding in its decision, we
also do not comment on it further.


                                  - 9 -
order affirming the thorough report and recommendation of the

magistrate   judge,    denied   the   petition   and     a    certificate    of

appealability.    Hollis then appealed to this court and requested

a certificate of appealability, which we allowed.

                                  III.

          A federal court's consideration of a collateral attack

on a state court conviction is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA).        The statute provides

that habeas relief

          shall not be granted with respect to any claim that
          was adjudicated on the merits in State court
          proceedings unless the adjudication of the claim--

          (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly
          established Federal law, as determined by the
          Supreme Court of the United States; or

          (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of
          the evidence presented in the State court
          proceeding.

28 U.S.C. § 2254(d).    It is well established that "[a] state court

decision is 'contrary to' clearly established federal law 'if the

state court applies a rule that contradicts the governing law set

forth by the Supreme Court or confronts a set of facts that are

materially   indistinguishable    from    a   decision       of   [the   Supreme

Court] and nevertheless arrives at a result different from [its]

precedent.'"     Linton v. Saba, 812 F.3d 112, 122 (1st Cir. 2016)

(quoting Hensley v. Roden, 755 F.3d 724, 731 (1st Cir. 2014)).


                                 - 10 -
On the other hand, "a state court adjudication constitutes an

unreasonable application [of clearly established federal law] if

the state court identifies the correct governing legal principle

from the Supreme Court's then-current decisions but unreasonably

applies that principle to the facts of the . . . case."                Id.

(quoting Hensley, 755 F.3d at 731).

           Importantly, "an unreasonable application of federal law

is different from an incorrect application of federal law."          Scott

v. Gelb, 810 F.3d 94, 101 (1st Cir. 2016) (quoting Harrington v.

Richter, 562 U.S. 86, 101 (2011)).       If "'fairminded jurists could

disagree' on the correctness of the state court's decision," there

was no "unreasonable" application of federal law.             Id. (quoting

Harrington, 562 U.S. at 101).     An "unreasonable determination of

the   facts"   under   § 2254(d)(2)    is   one   that   is   "objectively

unreasonable in light of the evidence presented in the state-court

proceeding" and which has been "rebutted by clear and convincing

evidence to the contrary."    Miller-El v. Cockrell ("Miller-El I"),

537 U.S. 322, 340, 341 (2003).        All told, "[w]hen a habeas claim

has been adjudicated on its merits in state court, [AEDPA] mandates

highly deferential federal court review of state court holdings."

Zuluaga v. Spencer, 585 F.3d 27, 29 (1st Cir. 2009).

                                 IV.

           Bound by this framework, we review the district court's

decision to deny Hollis's habeas petition de novo, "determin[ing]


                                - 11 -
whether the habeas petition should have been granted in the first

instance."    Sanchez v. Roden, 753 F.3d 279, 293 (1st Cir. 2014).

There is no dispute that Hollis established a prima facie case

before the Superior Court that the peremptory strike of Juror 71

violated Batson, and that the prosecution offered a race-neutral

explanation for the strike.           The Law Court's decision turned on

whether the Superior Court clearly erred in determining that there

was no discriminatory purpose behind the strike.                   In our position

as a federal court reviewing a state court conviction under AEDPA,

the precise question before us is whether the Law Court's decision

affirming    the    Superior    Court       was   based   on   an    unreasonable

determination of the facts.

            The Law Court concluded that the Superior Court did not

clearly err when it determined that the prosecution's race-neutral

explanation for striking Juror 71 -- his eleventh-grade education

-- was not pretextual and thus that there was no purposeful

discrimination.     This conclusion is supported by the record, which

demonstrates that every member of the empaneled jury (twelve

jurors,    plus    two   alternates)    had       at   least    a    twelfth-grade

education, with eight jurors having attained a higher education

level.    In other words, no member of the empaneled jury had the

same lower education level as Juror 71.                   Moreover, as the Law

Court    noted,    Hollis,     189   A.3d    at   247-48,      a    trial   court's

determination on the issue of discriminatory intent is ordinarily


                                     - 12 -
afforded considerable deference.        See Miller-El I, 537 U.S. at 340

("In the context of direct review . . . we have noted that 'the

trial court's decision on the ultimate question of discriminatory

intent represents a finding of fact of the sort accorded great

deference on appeal' and will not be overturned unless clearly

erroneous." (quoting Hernandez, 500 U.S. at 364)).             Thus we have

deference on top of deference -- the Law Court's deference to the

decision of the Superior Court and our deference to the decision

of the Law Court.

              The cases Hollis cites only serve to emphasize the

elements of a successful Batson claim that are lacking here.             See,

e.g., United States v. Young, 753 F.3d 757, 781 (8th Cir. 2014)

(suggesting     that   striking   an   African-American     juror   based    on

unemployment could be seen as pretextual "because other similarly

situated white jurors were also unemployed"); Jimenez v. City of

Chicago, 732 F.3d 710, 714 (7th Cir. 2013) (noting that the failure

to   strike    a   similarly   situated     white   juror   undermined      the

credibility of the stated reason for striking an African-American

juror); McGahee v. Ala. Dep't of Corr., 560 F.3d 1252, 1265 (11th

Cir. 2009) (noting that the prosecution's strike of multiple jurors

for "low intelligence" "was unsupported by any evidence in the

record"); see also Flowers v. Mississippi, 139 S. Ct. 2228, 2235

(2019) (noting that "the State . . . struck at least one black




                                   - 13 -
prospective juror . . . who was similarly situated to white

prospective jurors who were not struck by the State").

            Here, it is undisputed that Juror 71 had an eleventh-

grade education and that all members of the seated jury had

attained a higher education level.               Hollis has not developed any

argument that the prosecution failed to strike similarly situated

white   jurors.        He   has   not    developed      an   argument    about   the

similarity or dissimilarity of jurors with eleventh-grade versus

twelfth-grade educations for the purposes of the Batson analysis.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("It

is not enough merely to mention a possible argument in the most

skeletal way, leaving the court to do counsel's work . . . .").

Nor has Hollis developed any argument concerning the State's

previous    use   of    peremptory      strikes    or    evidence   of    racially

disparate education levels in Androscoggin County.                  See Flowers,

139 S. Ct. at 2235 (noting that a Batson claim can be supported

by, inter alia, "relevant history of the State's peremptory strikes

in past cases" or "other relevant circumstances that bear upon the

issue of racial discrimination").

            Hollis's contention that no evidence was ever "produced

that this prosecutorial district has ever struck jurors because of

high school levels of education in Androscoggin County" does not

help him.    It was ultimately Hollis's burden to prove a Batson

violation, and the prosecution therefore had no obligation to


                                        - 14 -
produce such evidence.   For these reasons, then, we simply cannot

conclude that the Law Court's decision was based on an unreasonable

determination of the facts.   See 28 U.S.C. § 2254(d).

          All of this said, we acknowledge that the facts of this

appeal are concerning.   In a case with explicit racial overtones,

the trial court initially failed to properly apply Batson when the

prosecution struck the sole juror of color for a seemingly trivial

reason.   But, bound by the AEDPA framework, we must affirm the

district court's denial of Hollis's habeas petition.

          So ordered.

                   -Concurring Opinion Follows-




                              - 15 -
          LIPEZ,   Circuit   Judge,   concurring.    For   the   reasons

provided in the panel opinion, we must affirm the district's court

dismissal of Hollis's habeas petition.       Yet the outcome required

by the law does not address aspects of this case that "raise the

judicial antennae."   Sanchez v. Roden, 808 F.3d 85, 97 (1st Cir.

2015) (Thompson, J., concurring).        Indeed, every court that has

considered this case, including the Superior Court itself, has

expressed concerns about what transpired at jury selection.8

          As described in the panel opinion, a highly experienced

and able Superior Court judge misapplied long-standing Supreme

Court precedent -- although, to the judge's credit, he recognized

and addressed this error post-trial.        What is more, the reason

proffered by the prosecutor and accepted by the court for striking


     8 At oral argument on Hollis's motion for acquittal or a new
trial, the Superior Court noted to the prosecutor its concern "that
you're sort of opening yourself up to a challenge when you have a
black defendant and you [strike the sole] black member of the jury
pool." The prosecutor replied: "I guess I wasn't really thinking
far ahead to that." As noted, the Law Court expressed skepticism
about the prosecutor's proffered reason for striking Juror 71.
State v. Hollis, 189 A.3d 244, 245 (Me. 2018). The district court
added its own cogent observation:
     When using a peremptory challenge to strike the only
     African-American from a jury pool in a case where the
     defendant is African-American, the state prosecutor
     should have been cognizant of Batson and, before
     exercising the peremptory challenge, should have
     considered whether the explanation, namely that Juror
     #71 had a one-year difference in education from other
     prospective jurors, would satisfy the Batson requirement
     of a facially[] neutral explanation when challenged.
Hollis v. Magnusson, 2020 WL 110748, No. 1:19-cv-00322-JAW, at *3
n.4 (D. Me. Jan. 9, 2020) (citations omitted).


                                - 16 -
Juror 71 -- level of education -- is troubling.             The First Circuit

has previously noted that peremptory strikes based on education

level   are    permissible,   but    such     strikes   have     generally   been

accepted in especially complex cases.               See Caldwell v. Maloney,

159 F.3d 639, 654-55 (1st Cir. 1998).            Other than the Law Court's

observation that the law of self-defense in Maine is complex, there

is simply no indication in the record that this was an especially

complex case.     And strikes based on a juror's level of education

in the absence of a clear connection to the case's complexity may

come perilously close to resembling strikes based on amorphous

concepts of "intelligence" that have been rejected by courts, and

that    perpetuate    deplorable       and     wholly    unjustified     racist

stereotypes about Black mental acuity.              See McGahee v. Ala. Dep't

of Corr., 560 F.3d 1252, 1267 (11th Cir. 2009); see also Jeffrey

Bellin & Junichi P. Semitsu, Widening Batson's Net to Ensnare More

than    the   Unapologetically      Bigoted    or    Painfully    Unimaginative

Attorney, 96 Cornell L. Rev. 1075, 1098 & n.136 (2011).

              Like the Law Court, I am skeptical "of a proffered

explanation for striking a juror based on low education level

without individual voir dire on intelligence or education."                  State

v. Hollis, 189 A.3d 244, 245 (Me. 2018).                More specifically, I

question whether Juror 71's eleventh-grade education level was a

credible basis for striking him. Arguably, the distinction between

an eleventh-grade and a twelfth-grade education is so minimal for


                                     - 17 -
purposes of understanding the legal concepts at issue in Hollis's

trial, and so worthless as a proxy for mental ability, that Juror

71 was indeed treated differently than his similarly situated white

peers in the jury pool.

          Further, the reason later provided by the prosecutor to

bolster the strike of Juror 71 -- that the juror exhibited a

"nonchalant attitude towards violence" in jury selection for an

unrelated domestic violence case -- only raises more questions.

Although we cannot reconstruct the juror's demeanor on the cold

record, the transcript from that jury selection does not in any

way demonstrate the purported nonchalance.9 Nor did the prosecutor


     9 The entire on-the-record exchange with Juror No. 71 during
jury selection for the domestic violence case reads as follows:
Court: Because you answered that first question that you have a
close friend or relative who is the victim of domestic violence,
[we] wanted to get more information about that.
Juror No. 71: It was my grandmother.
Court: It was your grandmother who was the victim?
Juror No. 71: Yeah.
Court: At the hands of your grandfather?
Juror No. 71: No, boyfriend.
Court: A boyfriend. Okay. And you were a child at the time?
Juror No. 71: Yeah.
Court: How many -- how many years ago would that have been?
Juror No. 71: I'm 28 now so 7 or 8 maybe.
Court: You remember it? Did you actually witness it?
Juror No. 71: Yeah. I was in the middle of it.
Court: Do you still feel that [] -- you could be fair and
impartial in a case that involves allegations of domestic
violence?
Juror No. 71: Would that bother me?
Court: Would you be fair and impartial?
Juror No. 71: Oh, yeah, yeah, of course.
Court [to the prosecutor]: [D]o you have any questions you want
to follow up?


                              - 18 -
in that case raise an objection to the juror based on his attitude

or pursue further questioning.          If this reason had been provided

at the time of the initial objection under Batson v. Kentucky, 476

U.S. 79 (1986), and considered by the Superior Court, its utter

flimsiness   may   well   have   cast    doubt   on   the   education-level

rationale and the strike in general.

          Beyond the specific troubling aspects of this case,

there are the problematic limitations of the Batson framework more

generally.   As Justice Marshall noted in his concurring opinion in

Batson, the Batson inquiry can only go so far in rooting out

peremptory strikes based on race because "trial courts are ill-

equipped to second-guess th[e] reasons" for a strike asserted by

the prosecutor, and "unconscious racism" may result in the proffer

and acceptance of a "racially neutral" reason for a strike that is

in fact rooted in racial bias.     Batson, 476 U.S. at 106 (Marshall,

J., concurring).10



Prosecutor: I don't
Defense Counsel: You saying -- does that mean you were in the
household?
Juror No. 71: I was in the house but I witnessed it. I
witnessed everything.
After the juror was excused from sidebar, the court and defense
counsel noted his "[g]ood qualities."     The prosecutor did not
comment.
     10  In Justice Marshall's view, "end[ing] the racial
discrimination that peremptories inject into the jury-selection
process . . . can be accomplished only by eliminating peremptory
challenges entirely." Batson, 476 U.S. at 102-03 (Marshall, J.,
concurring).   However, Justice Marshall also acknowledged the
"long and widely held belief that peremptory challenge is a


                                  - 19 -
          Since Justice Marshall's prescient concurrence, jurists

and   commentators   have   extensively    analyzed    how   the   Batson

framework has serious limitations both when used to ferret out

purposefully   discriminatory    strikes   and   to   address   "implicit

bias."   See, e.g., Miller–El v. Dretke ("Miller-El II"), 545 U.S.

231, 268 (2005) (Breyer, J., concurring) ("Given the inevitably

clumsy fit between any objectively measurable standard and the

subjective decisionmaking at issue, I am not surprised to find

studies and anecdotal reports suggesting that, despite Batson, the

discriminatory use of peremptory challenges remains a problem.");

United States v. Young, 6 F.4th 804, 811 (8th Cir. 2021) (Kelly,

J., concurring) (discussing, in the context of Batson, how "social

psychologists . . . have found that individuals may harbor implicit

biases even though they consciously decry comparable, explicit

prejudices"); Shirley v. Yates, 807 F.3d 1090, 1110 n.26 (9th Cir.

2015), as amended (Mar. 21, 2016) (providing as an example of how

implicit bias can underlie a facially race-neutral reason that

"[p]rosecutors might well conceive of 'life experience' in ways

that have a profoundly disparate impact on members of different

racial   groups");   Christine   Jolls     &   Cass   Sunstein, The   Law

of Implicit Bias, 94 Cal. L. Rev. 969, 978 n.45 (2006) (collecting




necessary part of trial by jury." Id. at 108 (quoting Swain v.
Alabama, 380 U.S. 202, 219 (1965), overruled on other grounds by
Batson, 476 U.S. at 92).


                                 - 20 -
sources on the law's "general failure to address the problem of

implicit   bias,"   including   in   the   Batson   context);     Antony

Page, Batson's   Blind-Spot:    Unconscious   Stereotyping      and   the

Peremptory Challenge, 85 B.U. L. Rev. 155, 156-61, 178 n.102

(2005).

           In particular, the Batson inquiry is often reliant on a

court's consideration of the demeanor of the party exercising the

challenged peremptory strike.     See Snyder v. Louisiana, 552 U.S.

472, 477 (2008) ("[T]he best evidence [of discriminatory intent]

often will be the demeanor of the attorney who exercises the

challenge." (internal quotation marks omitted)).     But demeanor can

itself be a problematic basis for believing a proffered racially

neutral reason for the strike where unconscious bias is at work

and the party exercising the strike may even be "l[ying] to himself

in an effort to convince himself that his motives are legal."

Batson, 476 U.S. at 106 (Marshall, J., concurring) (quoting King

v. Nassau Cnty., 581 F. Supp. 493, 502 (E.D.N.Y. 1984)).11

           Still, even with its limitations, Batson retains its

importance in addressing the problem of racially based peremptory


     11 Beyond "implicit bias," parties are finding increasingly
sophisticated ways of cloaking racially based strikes in facially
neutral rationales. See Miller-El II, 545 U.S. at 270 (Breyer,
J., concurring) (citing Post, A Loaded Box of Stereotypes: Despite
"Batson," Race, Gender Play Big Roles in Jury Selection, Nat. L.
J, Apr. 25, 2005, at 1, 18, and noting that "the use of race- and
gender-based stereotypes in the jury-selection process seems
better organized and more systematized than ever before").


                                - 21 -
strikes.   Indeed, because of these limitations, courts and parties

must be particularly conscious of the vexing issue of bias and

carefully apply Batson when faced with a suspect strike.   In this

case, the trial court judge and the prosecutor, as they have

acknowledged, were unprepared, when the issue first arose, to

properly address the striking of the sole prospective juror of

color in a case with unmistakable racial overtones.   Hopefully, in

the future, with this case as a cautionary tale, any Batson issue

will be addressed properly during jury selection.




                               - 22 -